DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Information Disclosure Statement 
The references listed on the Information Disclosure Statements submitted on 10/12/2021, and 04/18/2022 have been considered by the examiner (see attached PTO-1449). 

Drawings
The drawings are objected to because Figures 13-16, 20-21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 2 is rejected on the ground of nonstatutory obviousness type double patenting over claim 1 of Patent No. 9,591,321.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and are covered by that patent since the referenced patent and the instant application are claiming common subject matter, as follows: 

Claim 2 of instant application  17/202,052 - Note: bold indicates a difference in instant application
Claim 1 of 9,591,321 B2 (13/858076)
2. (New) An electronic device configured for video coding, comprising:
at least one processor; and
memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor to:
(a) receive a set of picture timing parameters including a coded picture buffer removal delay parameter for removing an access unit from a coded picture buffer on an access unit level;
(b) receive data representative of a coded video image;
(c) store the data in the coded picture buffer;
(d) determine whether the access unit is to be removed from the coded picture buffer for decoding on the access unit level or a decoding unit is to be removed from the coded picture buffer for decoding on a sub-picture level;
(e) when the decoding unit is to be removed from the coded picture buffer for decoding on the sub-picture level:
(i) receive a flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in an access unit,
(ii) if the flag indicates that the parameter representing a common removal delay for all decoding units is in the bitstream, receive the parameter representing the common removal delay for all decoding units where the common removal delay is a duration between a removal time of a current decoding unit from the coded picture buffer and a removal time of an immediately preceding decoding unit from the coded picture buffer,
(iii) if the flag indicates that the parameter representing a common removal delay for all decoding units is not in the bitstream, receive separate decoding unit delay parameters each representing a delay between consecutive decoding units in the access unit,
(iv) remove the decoding unit from the coded picture buffer based on the parameter representing either the common removal delay or the separate decoding unit delay parameters, and
(v) decode the removed decoding unit; and
(f) when the access unit is to be removed from the coded picture buffer for decoding on the access unit level:
(i) determine an access unit removal delay for the access unit in the data,
(ii) remove the access unit from the coded picture buffer based on the access unit delay, and
(iii) decode the removed access unit, wherein:
the decoding unit is a subset of the access unit, and
the value of a clock tick, tc, multiplied by the coded picture buffer removal delay parameter for removing the access unit from the coded picture buffer on the access unit level is equal to the value of a sub-picture clock tick, tc,sub, multiplied by the sum of all separate decoding unit delay parameters in the access unit, where the access unit removal delay is represented in number of clock ticks, and the decoding unit delay parameters are represented in numbers of sub-picture clock ticks.
1.  A method for decoding a video bitstream, the method comprising: 





(a) receiving a set of picture timing parameters including a coded picture buffer removal delay parameter for removing an access unit from a coded picture buffer on an access unit level;  
(b) receiving data representative of a coded video image; 
(c) storing the data in the coded picture buffer;  
(d) determining whether the access unit is to be removed from the coded picture buffer for 
decoding on the access unit level or a decoding unit is to be removed from the 
coded picture buffer for decoding on a sub-picture level;  
(e) when the decoding unit is to be removed from the coded picture buffer for decoding on 
the sub-picture level: 
(i) receiving a flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units 
in an access unit, 
(ii) if the flag indicates that the parameter representing a common removal delay for all decoding units is in the bitstream, receiving the parameter representing the common removal delay for all decoding units where the common removal delay is a duration between a removal time of a current decoding unit from the coded picture buffer and a removal time of an immediately preceding decoding unit from the coded picture buffer, 
(iii) if the flag indicates that the parameter representing a common removal delay for all decoding units is not in the bitstream, receiving separate decoding unit delay parameters each representing a delay between consecutive decoding units in the access unit, 
(iv) removing the decoding unit from the coded picture buffer based on the parameter representing either the common removal delay or the separate decoding unit delay parameters, and 
(v) decoding the removed decoding unit;  and (f) when the access unit is to be removed from the coded picture buffer for decoding on the access unit level: 
(i) determining an access unit removal delay for the access unit in the data, 
(ii) removing the access unit from the coded picture buffer based on the access unit delay, and 
(iii) decoding the removed access unit, wherein the decoding unit is a subset of the 
access unit, and 
the value of a clock tick, tc, multiplied by the coded picture buffer removal delay parameter for removing the access unit from the coded picture buffer on the access unit level is equal to the value of a sub-picture clock tick, tc,sub, multiplied by the sum of all separate decoding unit delay parameters in the access unit, where the access unit removal delay is represented in number of clock ticks, and the decoding unit delay parameters are represented in numbers of sub-picture clock ticks. 


Referring to claim 2, the conflicting patent does not explicitly claim, “electronic device configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor.” 
However, Wang et al., (U.S. Patent Application Publication No. 2014/0086303 A1), from IDS, teaches electronic device (Fig. 1) configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the method of 9,591,321 B2 on an electronic device. The motivation would be to perform the method on an encoder/decoder. See Wang at ¶0050.

Claims 3-6 are rejected on the ground of nonstatutory obviousness type double patenting over claims 1-2 of Patent No. 10,097,846.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and are covered by that patent since the referenced patent and the instant application are claiming common subject matter, as follows: 

Claim 3-6 of instant application  17/202,052 - Note: bold indicates a difference in instant application
Claims 1-2 of  10,097,846  15/040,698 - Note: bold indicates a difference in instant application
3. (New) An electronic device configured for video coding, comprising:
at least one processor; and
memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor to:





receive a data representative of a coded video image;
store the data in the coded picture buffer;
receive a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit;
determine, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receive a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit,
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receive the parameter representing the common removal delay,
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receive separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different,
(iv) remove the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters;

(v) decode the decoding units, and
(vi) derive a picture based on the decoded decoding units; and
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level,
(i) determine an access unit removal delay for the access unit in the data,
(ii) remove the access unit from the coded picture buffer based on the access unit delay, and
(iii) entropy decode the removed access unit to generate multiple quantized transform coefficients.
1. A method for decoding a video bitstream comprising:





receiving a set of picture timing parameters including a coded picture buffer removal
delay parameter for removing an access unit from a coded picture buffer on an access unit level;
receiving a data representative of a coded video image;
storing the data in the coded picture buffer;
receiving a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit;
determining, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and 
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receiving a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit,
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receiving the parameter representing the common removal delay,
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receiving separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different,
(iv) removing the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters;
 (v) decoding the decoding units, and
(vi) deriving a picture based on the decoded decoding units; and
in response to determining that the access unit is to be removed from the coded picture
buffer for decoding at the access unit level,
(i) determining an access unit removal delay for the access unit in the data,
(ii) removing the access unit from the coded picture buffer based on the access unit delay, and
(iii) decoding the removed access unit.
4. (New) The device of claim 3, wherein the instructions stored in the memory are executable by the at least one processor to

receive a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
2. The method of claim 1 further comprising 



receiving a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
5. (New) An electronic device configured for video coding, comprising:
at least one processor; and
memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor to:





receive a data representative of a coded video image;
store the data in the coded picture buffer;
receive a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit;
determine, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receive a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit,
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receive the parameter representing the common removal delay,

(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receive separate decoding unit delay parameters, each representing a delay between
consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different,
(iv) remove the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters;

(v) decode the decoding units, and
(vi) derive a picture based on the decoded decoding units; and
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level,
(i) determine an access unit removal delay for the access unit in the data,
(ii) remove the access unit from the coded picture buffer based on the access unit delay,

(iii) entropy decode the removed access unit to generate multiple quantized transform coefficients, and
(iv) inverse quantize the quantized transform coefficients.

1. A method for decoding a video bitstream comprising:





receiving a set of picture timing parameters including a coded picture buffer removal
delay parameter for removing an access unit from a coded picture buffer on an access unit level;
receiving a data representative of a coded video image;
storing the data in the coded picture buffer;
receiving a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit;
determining, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and 
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receiving a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit,
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receiving the parameter representing the common removal delay,
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receiving separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different,
(iv) removing the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters;
 (v) decoding the decoding units, and
(vi) deriving a picture based on the decoded decoding units; and
in response to determining that the access unit is to be removed from the coded picture
buffer for decoding at the access unit level,
(i) determining an access unit removal delay for the access unit in the data,
(ii) removing the access unit from the coded picture buffer based on the access unit delay, and
(iii) decoding the removed access unit.
6. (New) The device of claim 5, wherein the instructions stored in the memory are executable by the at least one processor to 

receive a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
2. The method of claim 1 further comprising 



receiving a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.


Referring to claim 3, the conflicting patent does not explicitly claim, “electronic device configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor.” 
However, Wang et al., (U.S. Patent Application Publication No. 2014/0086303 A1), from IDS, teaches electronic device (Fig. 1) configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the method of 10, 097,846 B2 on an electronic device. The motivation would be to perform the method on an encoder/decoder. See Wang at ¶0050.
Referring to claim 5, the conflicting patent does not explicitly claim, “electronic device configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor; entropy decode and inverse quantize the quantized transform coefficients.” 
However, Wang et al., (U.S. Patent Application Publication No. 2014/0086303 A1), from IDS, teaches electronic device (Fig. 1) configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478) entropy decode  (Fig. 3 element 150) and inverse quantize the quantized transform coefficients (Fig. 3 element 154). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the method of 10, 097,846 B2 on an electronic device. The motivation would be to perform the method on an encoder/decoder. See Wang at ¶0050.

Claims 3-6 are rejected on the ground of nonstatutory obviousness type double patenting over claims 1-2 of Patent No. 10,448,040 B2.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and are covered by that patent since the referenced patent and the instant application are claiming common subject matter, as follows: 

Claim 3-6 of instant application  17/202,052 - Note: bold indicates a difference in instant application
Claims 1-2 of  10,448,040  16/111,147 - Note: bold indicates a difference in instant application
3. (New) An electronic device configured for video coding, comprising:
at least one processor; and
memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor to:






receive a data representative of a coded video image;
store the data in the coded picture buffer;
receive a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit;
determine, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receive a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit,
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receive the parameter representing the common removal delay,

(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receive separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different,
(iv) remove the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters;

(v) decode the decoding units, and

(vi) derive a picture based on the decoded decoding units; and
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level,
(i) determine an access unit removal delay for the access unit in the data,
(ii) remove the access unit from the coded picture buffer based on the access unit delay, and
(iii) entropy decode the removed access unit to generate multiple quantized transform coefficients.
1. A method for decoding a video bitstream, the method comprising: 





receiving a set of picture timing parameters including a coded picture buffer removal delay parameter for removing an access unit from a coded picture buffer on an access unit level, wherein each access unit comprises multiple decoding units; 
receiving a data representative of a coded video image; 
storing the data in the coded picture buffer; receiving a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit; 
determining, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and 
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level, 
(i) receiving a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit, 
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receiving the parameter representing the common removal delay, 
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receiving separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different, 
(iv) removing the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters; 
(v) decoding the decoding units, and 
(vi) deriving a picture based on the decoded decoding units; and 
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level, 
(i) determining an access unit removal delay for the access unit in the data, 
(ii) removing the access unit from the coded picture buffer based on the access unit delay, and 
(iii) entropy decoding the removed access unit to generate multiple quantized transform coefficients.
4. (New) The device of claim 3, wherein the instructions stored in the memory are executable by the at least one processor to

receive a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
2. The method of claim 1 further comprising 



receiving a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
5. (New) An electronic device configured for video coding, comprising:
at least one processor; and
memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor to:






receive a data representative of a coded video image;
store the data in the coded picture buffer;
receive a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit;
determine, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receive a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit,
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receive the parameter representing the common removal delay,

(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receive separate decoding unit delay parameters, each representing a delay between
consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different,
(iv) remove the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters;

(v) decode the decoding units, and
(vi) derive a picture based on the decoded decoding units; and
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level,
(i) determine an access unit removal delay for the access unit in the data,
(ii) remove the access unit from the coded picture buffer based on the access unit delay,

(iii) entropy decode the removed access unit to generate multiple quantized transform coefficients, and
(iv) inverse quantize the quantized transform coefficients.

1. A method for decoding a video bitstream, the method comprising: 





receiving a set of picture timing parameters including a coded picture buffer removal delay parameter for removing an access unit from a coded picture buffer on an access unit level, wherein each access unit comprises multiple decoding units; 
receiving a data representative of a coded video image; 
storing the data in the coded picture buffer; receiving a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit; 
determining, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and 
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level, 
(i) receiving a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit, 
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receiving the parameter representing the common removal delay, 
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receiving separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different, 
(iv) removing the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters; 
(v) decoding the decoding units, and 
(vi) deriving a picture based on the decoded decoding units; and 
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level, 
(i) determining an access unit removal delay for the access unit in the data, 
(ii) removing the access unit from the coded picture buffer based on the access unit delay, and 
(iii) entropy decoding the removed access unit to generate multiple quantized transform coefficients.
6. (New) The device of claim 5, wherein the instructions stored in the memory are executable by the at least one processor to 

receive a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
2. The method of claim 1 further comprising 



receiving a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.


Referring to claim 3, the conflicting patent does not explicitly claim, “electronic device configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor.” 
However, Wang et al., (U.S. Patent Application Publication No. 2014/0086303 A1), from IDS, teaches electronic device (Fig. 1) configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the method of 10,448,040 B2 on an electronic device. The motivation would be to perform the method on an encoder/decoder. See Wang at ¶0050.
Referring to claim 5, the conflicting patent does not explicitly claim, “electronic device configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor.” 
However, Wang et al., (U.S. Patent Application Publication No. 2014/0086303 A1), from IDS, teaches electronic device (Fig. 1) configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the method of 10,448,040 B2 on an electronic device. The motivation would be to perform the method on an encoder/decoder. See Wang at ¶0050.

Claims 3-6 are rejected on the ground of nonstatutory obviousness type double patenting over claims 1-2 of Patent No. 10,986,357 B2.
The subject matter claimed in the instant application is fully disclosed in the referenced patent and are covered by that patent since the referenced patent and the instant application are claiming common subject matter, as follows: 

Claim 3-6 of instant application  17/202,052 - Note: bold indicates a difference in instant application
Claims 1-2 of  10,986,357  16/599,915 - Note: bold indicates a difference in instant application
3. (New) An electronic device configured for video coding, comprising:
at least one processor; and
memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor to:






receive a data representative of a coded video image;
store the data in the coded picture buffer;
receive a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit;
determine, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receive a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit,
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receive the parameter representing the common removal delay,

(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receive separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different,
(iv) remove the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters;

(v) decode the decoding units, and
(vi) derive a picture based on the decoded decoding units; and
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level,
(i) determine an access unit removal delay for the access unit in the data,
(ii) remove the access unit from the coded picture buffer based on the access unit delay, and
(iii) entropy decode the removed access unit to generate multiple quantized transform coefficients.
1. A method for decoding a video bitstream, the method comprising: 





receiving a set of picture timing parameters including a coded picture buffer removal delay parameter for removing an access unit from a coded picture buffer on an access unit level, wherein each access unit comprises multiple decoding units; 
receiving a data representative of a coded video image; 
storing the data in the coded picture buffer; 
receiving a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit; 
determining, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level, 
(i) receiving a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit, 
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receiving the parameter representing the common removal delay, 
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receiving separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different, 
(iv) removing the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters; 
(v) decoding the decoding units, and 
(vi) deriving a picture based on the decoded decoding units; and 
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level, 
(i) determining an access unit removal delay for the access unit in the data, 
(ii) removing the access unit from the coded picture buffer based on the access unit delay, and 
(iii) entropy decoding the removed access unit to generate multiple quantized transform coefficients, 
(iv) inverse quantizing the quantized transform coefficients.
4. (New) The device of claim 3, wherein the instructions stored in the memory are executable by the at least one processor to

receive a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
2. The method of claim 1 further comprising 



receiving a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
5. (New) An electronic device configured for video coding, comprising:
at least one processor; and
memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor to:






receive a data representative of a coded video image;
store the data in the coded picture buffer;
receive a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit;
determine, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receive a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit,
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receive the parameter representing the common removal delay,

(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receive separate decoding unit delay parameters, each representing a delay between
consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different,
(iv) remove the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters;

(v) decode the decoding units, and
(vi) derive a picture based on the decoded decoding units; and
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level,
(i) determine an access unit removal delay for the access unit in the data,
(ii) remove the access unit from the coded picture buffer based on the access unit delay,

(iii) entropy decode the removed access unit to generate multiple quantized transform coefficients, and
(iv) inverse quantize the quantized transform coefficients.

1. A method for decoding a video bitstream, the method comprising: 





receiving a set of picture timing parameters including a coded picture buffer removal delay parameter for removing an access unit from a coded picture buffer on an access unit level, wherein each access unit comprises multiple decoding units; 
receiving a data representative of a coded video image; 
storing the data in the coded picture buffer; 
receiving a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit; 
determining, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer; and in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level, 
(i) receiving a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit, 
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receiving the parameter representing the common removal delay, 
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receiving separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different, 
(iv) removing the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters; 
(v) decoding the decoding units, and 
(vi) deriving a picture based on the decoded decoding units; and 
in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level, 
(i) determining an access unit removal delay for the access unit in the data, 
(ii) removing the access unit from the coded picture buffer based on the access unit delay, and 
(iii) entropy decoding the removed access unit to generate multiple quantized transform coefficients, 
(iv) inverse quantizing the quantized transform coefficients.
6. (New) The device of claim 5, wherein the instructions stored in the memory are executable by the at least one processor to 

receive a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.
2. The method of claim 1 further comprising 



receiving a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameters including the parameter representing the common removal delay.


Referring to claim 3, the conflicting patent does not explicitly claim, “electronic device configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor.” 
However, Wang et al., (U.S. Patent Application Publication No. 2014/0086303 A1), from IDS, teaches electronic device (Fig. 1) configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the method of 10,986,357 B2 on an electronic device. The motivation would be to perform the method on an encoder/decoder. See Wang at ¶0050.
Referring to claim 5, the conflicting patent does not explicitly claim, “electronic device configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor.” 
However, Wang et al., (U.S. Patent Application Publication No. 2014/0086303 A1), from IDS, teaches electronic device (Fig. 1) configured for video coding, comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform the method of 10,986,357 B2 on an electronic device. The motivation would be to perform the method on an encoder/decoder. See Wang at ¶0050.

Claim Objections
Claims 2-3 and 5 are objected to because of the following informalities:  the use of the clause ‘is to be removed’ raises a question as to the limiting effect of the language in a claim. The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Notably, limitations recited after the phrases will be considered optional to the functionality of the claimed system. It is suggested to positively and concretely define the functionality of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Taking claim 3 as exemplary, the limitation “the flag” renders the claim indefinite because it is unclear which flag is being referenced since there is a “first flag” and a “second flag.” Dependent claims are rejected for at least the same reason.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. Patent Application Publication No. 2014/0086303 A1), hereinafter (“Wang”), cited in applicant’s IDS.
Regarding claim 2, Wang discloses an “electronic device configured for video coding” (Fig. 1), comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478) to:
(a) receive a set of picture timing parameters (picture timing SEI message; para. [0437]) including a coded picture buffer removal delay parameter for removing an access unit from a coded picture buffer on an access unit level (au_cpb_removal_delay_minus1; Table 7);
(b) receive data representative of a coded video image (video coding standards specify video buffering models.  A video buffering model may also be referred to as a "hypothetical reference decoder" or an "HRD." The HRD describes how data is to be buffered for decoding and how decoded data is buffered for output.  For instance, the HRD describes the operation of a coded picture buffer ("CPB") and a decoded picture buffer ("DPB") in a video decoder; para. [0027];
(c) store the data in a coded picture buffer (storage media for storing encoded video data; para. [0043]);
(d) determine whether the access unit is to be removed from the coded picture buffer for decoding on the access unit level (Video encoder 20 may include one or more SEI NAL units in an access unit.  In other words, any number of SEI NAL units may be associated with an access unit.  Furthermore, each SEI NAL unit may contain one or more SEI messages; para. [0089]) or a decoding unit is to be removed from the coded picture buffer for decoding on a sub-picture level (syntax of the sub-picture timing SEI message may be changed as shown in Table 8, below.  The changes to the sub-picture timing SEI message syntax may enable sub-picture timing SEI messages to include applicable_operation_points( ) syntax structures; para. [0425]);
(e) when the decoding unit is to be removed from the coded picture buffer for decoding on the sub-picture level (the set of HRD parameters may optionally include a set of common syntax elements that are applicable to operation points that include any temporal sub-layers.  A temporal sub-layer is a temporal scalable layer of a temporal scalable bitstream consisting of VCL NAL units with a particular value of TemporalId and the associated non-VCL NAL units; para. [0082]):
(i) receive a flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in an access unit (du_common_cpb_removal_delay_flag; Table 7)
(ii) if the flag indicates that the parameter representing a common removal delay for all decoding units is in the bitstream (du_common_cpb_removal_delay_flag equal to 1 specifies that the syntax element du_common_cpb_removal_delay_minus1 is present; para. [0422] and Table 7), receive the parameter representing the common removal delay for all decoding units where the common removal delay is a duration between a removal time of a current decoding unit from the coded picture buffer and a removal time of an immediately preceding decoding unit from the coded picture buffer (du_common_cpb_removal_delay_minus1 plus 1 specifies how many sub-picture clock ticks (see subclause E.2.1) to wait, before removal from the CPB of each decoding unit in the access unit associated with the picture timing SEI message, after removal from the CPB of the previous decoding unit in decoding order.  This value is also used to calculate an earliest possible time of arrival of decoding unit data into the CPB for the HSS, as specified in Annex C. The syntax element is a fixed length code whose length in bits is given by du_cpb_removal_delay_length_minus1+1; para. [0423]),
(iii) if the flag indicates that the parameter representing a common removal delay for all decoding units is not in the bitstream (du_common_cpb_removal_delay_flag equal to 0 specifies that the syntax element du_common_cpb_removal_delay_minus1 is not present; para. [0422] and Table 7), receive separate decoding unit delay parameters each representing a delay between consecutive decoding units in the access unit (The syntax elements sub_pic_cpb_params_present_flag, cpb_removal_delay_length_minus1, dpb_output_delay_length_minus1, and du_cpb_removal_delay_length_minus1, and the variable CpbDpbDelaysPresentFlag are found in or derived from syntax elements found in the hrd_parameters( ) syntax structure and the sub_layer_hrd_parameters( ) syntax structure applicable to any of the operation points that the picture timing SEI message applies to; para. [0403]),
(iv) remove the decoding unit from the coded picture buffer based on the parameter representing either the common removal delay or the separate decoding unit delay parameters (du_spt_cpb_removal_delay_minus1 plus 1 specifies how many sub-picture clock ticks to wait after removal from the CPB of the last decoding unit in the access unit associated with the most recent buffering period SEI message in a preceding access unit before removing from the CPB the decoding unit associated with the sub-picture timing SEI message; para. [0435]); and
(v) decode the removed decoding unit (The device may perform the sub-bitstream extraction process by removing certain NAL units from the bitstream; para. [0020]); and
(f) when the access unit is to be removed from the coded picture buffer for decoding on the access unit level (au_cpb_removal_delay_minus1 syntax element in the picture timing SEI message; para. [0442]):
(i) determine an access unit removal delay for the access unit in the data (au_cpb_removal_delay_minus1 plus 1 specifies a number of clock ticks relative to the removal time of the preceding access unit containing a buffering period SEI message, which may be an access unit of a different coded video sequence; para. [0414]),
(ii) remove the access unit from the coded picture buffer based on the access unit delay (ic_dpb_output_delay is used to compute the DPB output time of the picture.  It specifies how many clock ticks to wait after removal of the last decoding unit in an access unit from the CPB before the decoded picture is output from the DPB; para. [0415]), and
(iii) decode the removed access unit (The plurality of VUI parameters further includes an SEI message including at least one syntax element indicating a number of network access layer (NAL) units in a corresponding i-th decoding unit of the access unit with which the picture timing SEI message is associated (num_nalus_in_du_minus1), and a syntax element that specifies a number of clock ticks to wait after removal from the CPB of the first decoding unit in the access unit associated with the most recent buffering period SEI message in a preceding access unit before removing from the CPB the corresponding i-th decoding unit in the access unit associated with the picture timing SEI message (du_cpb_removal_delay); para. [0010]), 
wherein the decoding unit is a subset of the access unit (CPB removal or decoding is based on sub-picture, or equivalently, decoding unit, that may be an access unit or a subset of an access unit; para. [0027]), and
the value of a clock tick, tc, ([0413] au_cpb_removal_delay_minus1 plus 1 specifies, when the HRD operates at access unit level, how many clock ticks to wait after removal from the CPB of the access unit associated with the most recent buffering period SEI message in a preceding access unit before removing from the buffer the access unit data associated with the picture timing SEI message.) multiplied by the coded picture buffer removal delay parameter for removing the access unit from the coded picture buffer on the access unit level is equal to the value of a sub-picture clock tick, tc,sub, ([0286] t.sub.c=num_units_in_tick/time_scale (C-1) [0287] The variable t.sub.c.sub.--.sub.sub is derived as follows and is called a sub-picture clock tick:) multiplied by the sum of all separate decoding unit delay parameters in the access unit, where the access unit removal delay is represented in number of clock ticks ([0287] t.sub.c.sub.--.sub.sub=t.sub.c/(tick_divisor_minus2+2) (C-2) [0288] The following is specified for expressing the constraints in this annex: [0289] Let access unit n be the n-th access unit in decoding order with the first access unit being access unit 0 (i.e. the 0-th access unit). [0290] Let picture n be the coded picture or the decoded picture of access unit n. [0291] Let decoding unit m be the m-th decoding unit in decoding order with the first decoding unit being decoding unit 0.), and the decoding unit delay parameters are represented in numbers of sub-picture clock ticks (du_common_cpb_removal_delay_minus1 plus 1 specifies how many sub-picture clock ticks (see subclause E.2.1) to wait, before removal from the CPB of each decoding unit in the access unit associated with the picture timing SEI message, after removal from the CPB of the previous decoding unit in decoding order.  This value is also used to calculate an earliest possible time of arrival of decoding unit data into the CPB for the HSS, as specified in Annex C. The syntax element is a fixed length code whose length in bits is given by du_cpb_removal_delay_length_minus1+1; para. [0423]).
Regarding claim 3, Wang discloses an “electronic device configured for video coding” (Fig. 1), comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478) to:
receive a data representative of a coded video image (Fig. 3 and video coding standards specify video buffering models.  A video buffering model may also be referred to as a "hypothetical reference decoder" or an "HRD." The HRD describes how data is to be buffered for decoding and how decoded data is buffered for output.  For instance, the HRD describes the operation of a coded picture buffer ("CPB") and a decoded picture buffer ("DPB") in a video decoder; para. [0027];
store the data in a coded picture buffer (storage media for storing encoded video data; para. [0043]);
receive a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit (du_common_cpb_removal_delay_flag; Table 7);
determine, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer (du_common_cpb_removal_delay_flag equal to 1 specifies that the syntax element du_common_cpb_removal_delay_minus1 is present; para. [0422] and Table 7); and
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receive a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit ([0413] au_cpb_removal_delay_minus1 plus 1 specifies, when the HRD operates at access unit level, how many clock ticks to wait after removal from the CPB of the access unit associated with the most recent buffering period SEI message in a preceding access unit before removing from the buffer the access unit data associated with the picture timing SEI message.),
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receive the parameter representing the common removal delay (du_common_cpb_removal_delay_flag equal to 0 specifies that the syntax element du_common_cpb_removal_delay_minus1 is not present; para. [0422] and Table 7),
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receive separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different ([0347] NOTE 1--InitCpbRemovaIDelay[SchedSelIdx] can be different from one buffering period to another and have to be re-calculated.),
(iv) remove the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters (The syntax elements sub_pic_cpb_params_present_flag, cpb_removal_delay_length_minus1, dpb_output_delay_length_minus1, and du_cpb_removal_delay_length_minus1, and the variable CpbDpbDelaysPresentFlag are found in or derived from syntax elements found in the hrd_parameters( ) syntax structure and the sub_layer_hrd_parameters( ) syntax structure applicable to any of the operation points that the picture timing SEI message applies to; para. [0403]);
(v) decode the decoding units (Fig. 3), and
(vi) derive a picture based on the decoded decoding units (Fig. 3); and in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level,
(i) determine an access unit removal delay for the access unit in the data (au_cpb_removal_delay_minus1 plus 1 specifies a number of clock ticks relative to the removal time of the preceding access unit containing a buffering period SEI message, which may be an access unit of a different coded video sequence; para. [0414]),
(ii) remove the access unit from the coded picture buffer based on the access unit delay ([0413] au_cpb_removal_delay_minus1 plus 1 specifies, when the HRD operates at access unit level, how many clock ticks to wait after removal from the CPB of the access unit associated with the most recent buffering period SEI message in a preceding access unit before removing from the buffer the access unit data associated with the picture timing SEI message.), and
(iii) entropy decode the removed access unit to generate multiple quantized transform coefficients (Fig. 3, element 150).


Regarding claim 4, Wang discloses all the limitations of claim 3, as discussed above. Wang also discloses receive a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameter including the parameter representing the common removal delay (du_common_cpb_removal_delay_minus1 plus 1 specifies how many sub-picture clock ticks (see subclause E.2.1) to wait, before removal from the CPB of each decoding unit in the access unit associated with the picture timing SEI message, after removal from the CPB of the previous decoding unit in decoding order.  This value is also used to calculate an earliest possible time of arrival of decoding unit data into the CPB for the HSS, as specified in Annex C. The syntax element is a fixed length code whose length in bits is given by du_cpb_removal_delay_length_minus1+1; para. [0423]).
Regarding claim 5, Wang discloses an “electronic device configured for video coding” (Fig. 1), comprising: at least one processor; and memory in electronic communication with the at least one processor, wherein instructions stored in the memory are executable by the at least one processor ([0478] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry; ¶0478) to:
receive a data representative of a coded video image (Fig. 3 and video coding standards specify video buffering models.  A video buffering model may also be referred to as a "hypothetical reference decoder" or an "HRD." The HRD describes how data is to be buffered for decoding and how decoded data is buffered for output.  For instance, the HRD describes the operation of a coded picture buffer ("CPB") and a decoded picture buffer ("DPB") in a video decoder; para. [0027];
store the data in a coded picture buffer (storage media for storing encoded video data; para. [0043]);
receive a first flag indicating whether the access unit is to be removed from the coded picture buffer for decoding at an access unit level, or a decoding unit is to be removed from the coded picture buffer for decoding at a sub-picture level, the decoding unit being a subset of the access unit (du_common_cpb_removal_delay_flag; Table 7);
determine, based on the first flag, that the access unit or the decoding unit is to be removed from the coded picture buffer (du_common_cpb_removal_delay_flag equal to 1 specifies that the syntax element du_common_cpb_removal_delay_minus1 is present; para. [0422] and Table 7 ); and
in response to determining that the decoding unit is to be removed from the coded picture buffer for decoding at the sub-picture level,
(i) receive a second flag indicating whether the bitstream includes a parameter representing a common removal delay for all decoding units in the access unit, where the common removal delay is a delay between a current decoding unit and an immediately preceding decoding unit ([0413] au_cpb_removal_delay_minus1 plus 1 specifies, when the HRD operates at access unit level, how many clock ticks to wait after removal from the CPB of the access unit associated with the most recent buffering period SEI message in a preceding access unit before removing from the buffer the access unit data associated with the picture timing SEI message.),
(ii) responsive to determining that the flag indicates that a parameter representing a common removal delay for all the decoding units is in the bitstream, receive the parameter representing the common removal delay (du_common_cpb_removal_delay_flag equal to 0 specifies that the syntax element du_common_cpb_removal_delay_minus1 is not present; para. [0422] and Table 7),
(iii) responsive to determining that the flag indicates that the parameter representing the common removal delay for all the decoding units is not in the bitstream, receive separate decoding unit delay parameters, each representing a delay between consecutive decoding units in the access unit, wherein at least two of the separate decoding unit delay parameters are different ([0347] NOTE 1--InitCpbRemovaIDelay[SchedSelIdx] can be different from one buffering period to another and have to be re-calculated.),
(iv) remove the decoding unit from the coded picture buffer based either on the parameter representing the common removal delay, or the separate decoding unit delay parameters (The syntax elements sub_pic_cpb_params_present_flag, cpb_removal_delay_length_minus1, dpb_output_delay_length_minus1, and du_cpb_removal_delay_length_minus1, and the variable CpbDpbDelaysPresentFlag are found in or derived from syntax elements found in the hrd_parameters( ) syntax structure and the sub_layer_hrd_parameters( ) syntax structure applicable to any of the operation points that the picture timing SEI message applies to; para. [0403]);
(v) decode the decoding units (Fig. 3), and
(vi) derive a picture based on the decoded decoding units (Fig. 3); and in response to determining that the access unit is to be removed from the coded picture buffer for decoding at the access unit level,
(i) determine an access unit removal delay for the access unit in the data (au_cpb_removal_delay_minus1 plus 1 specifies a number of clock ticks relative to the removal time of the preceding access unit containing a buffering period SEI message, which may be an access unit of a different coded video sequence; para. [0414]),
(ii) remove the access unit from the coded picture buffer based on the access unit delay ([0413] au_cpb_removal_delay_minus1 plus 1 specifies, when the HRD operates at access unit level, how many clock ticks to wait after removal from the CPB of the access unit associated with the most recent buffering period SEI message in a preceding access unit before removing from the buffer the access unit data associated with the picture timing SEI message.), and
(iii) entropy decode the removed access unit to generate multiple quantized transform coefficients (Fig. 3, element 150), and
(iv) inverse quantize the quantized transform coefficients (Fig. 3, element 154).
Regarding claim 6, Wang discloses all the limitations of claim 5, as discussed above. Wang also discloses receive a set of picture timing parameters in a supplemental enhancement information (SEI) message, the set of picture timing parameter including the parameter representing the common removal delay (du_common_cpb_removal_delay_minus1 plus 1 specifies how many sub-picture clock ticks (see subclause E.2.1) to wait, before removal from the CPB of each decoding unit in the access unit associated with the picture timing SEI message, after removal from the CPB of the previous decoding unit in decoding order.  This value is also used to calculate an earliest possible time of arrival of decoding unit data into the CPB for the HSS, as specified in Annex C. The syntax element is a fixed length code whose length in bits is given by du_cpb_removal_delay_length_minus1+1; para. [0423]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schierl, US 2015/0208095 A1, suggests [0060] If SubPicCpbFlag is equal to 0, the CPB operates at access unit level and each decoding unit is an access unit. Otherwise the CPB operates at sub-picture level and each decoding unit is a subset of an access unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487